       Case 1:16-cv-00091-DLH-CRH Document 98 Filed 10/26/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

                                    )
Continental Resources, Inc.,        )
                                    )
                                    )
              Plaintiff,            )     ORDER ADOPTING STIPULATION
                                    )     OF DISMISSAL
              vs.                   )
                                    )     Case No. 1:16-cv-00091
Rink Construction, Inc.,            )
                                    )
              Defendant.            )
______________________________________________________________________________

        Before the Court is a “Stipulation of Dismissal with Prejudice” between Plaintiff

Continental Resources, Inc. and Defendant Rink Construction, Inc. filed on October 23, 2020. See

Doc. No. 97. The Court ADOPTS the stipulation (Doc. No. 97) in its entirety and ORDERS the

Plaintiff’s claims against Rink Construction, Inc. are dismissed with prejudice, pursuant to Rule

41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, without costs, disbursements, or attorneys’

fees to either party.

        IT IS SO ORDERED.

        Dated this 26th day of October, 2020.

                                              /s/ Daniel L. Hovland
                                              Daniel L. Hovland, District Judge
                                              United States District Court
